Relator applied for a writ of habeas corpus and on the hearing was refused bail under a charge of rape.
The only contention before the court is the sufficiency of the evidence to justify such refusal of bail. It is unnecessary to discuss the evidence. A careful review of it, however, convinces us that relator is entitled to bail, and that the trial court erred in refusal of it. The judgment, therefore, will be reversed and bail granted in the sum of three thousand dollars. Upon the giving of proper bond, to be approved by the officer who holds relator in custody, he will be discharged.
The judgment is reversed and bail granted.
Bail granted. *Page 650